DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive.
Applicant argues that the amended claims overcome the previous rejection. Specifically, applicant has amended the claims to clarify that the fiber segment is “between” as opposed to “within” the pair of FBGs. Applicant further argues the Spirin teaches only the reference grating is glued in placed and insensitive to strain, while the measuring grating is not so glued, and accordingly a temperature difference cause a central wavelength shift in the measuring rating thereby weakening the modulation signal. Spirin refers to a change to only one of the Bragg gratings themselves affecting modulation, whereas the method and system of claims 1 and 8 recite a change in optical path length between the pair of FBGs.  
The examiner respectfully disagrees. The limitations in question are “wherein the optical fiber within the region of interest is within a strain insulating housing and comprises one or more than one pair of fiber Bragg gratings with a fiber segment between the pair of FBGs” and “ measuring, using the optical fiber interferometry, a signal resulting from a change in optical path length of the fiber segment between the pair of FBGs”.
Regarding the first limitation, the previous rejection cites to Figure 16. As seen in Figure 16 of Spirin there is 1 pair of FBGs. The pair is 507 and 509. The claims only requires the optical fiber within the region of interest is within a strain insulating housing. As seen in Figure 16, 511 is the strain insulating housing. Paragraph 54 goes into detail about the mounting 511 is designed to decouple strain so that temperature is the primary mechanism for wavelength sifts. Therefore, the limitation of the claim is met as the claim does not require the entire fiber to be in a strain insulating housing or that both FBGs be in the strain insulating housing, but merely that the strain insulating housing is present. The limitation goes on to require a fiber segment between the pair of FBGs. As seen in Figure 16 there is a length of optical fiber between 507 and 509. Figure 3, referred to in the arguments, directly points out there is a length 107 which is between the grating pair. Therefore the limitation of the claim is met. 
The final limitation “measuring, using the optical fiber interferometry, a signal resulting from a change in optical path length of the fiber segment between the pair of FBGs” is taught by paragraph 41 of Spirin. Spirin directly states “the strain of the double structure under study leads to the effective refractive index and pitch mismatch between two gratings
Therefore, the limitation of the claim is taught by Spirin which teaches “the strain of the double structure under study leads to the effective refractive index and pitch mismatch between two gratings, which produce different central wavelength shifts of these gratings” (emphasis added).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spirin et al. US Pub. No. 2002/0176647.
Regarding claim 1, Spirin teaches a method of using optical fiber interferometry to determine temperature offset in a region of interest (Figure 16; paragraph 4 and 54; “by writing gratings into birefringent fiber and forming matched pairs it is also possible to monitor transverse strain and offset temperature effects”) performed using an optical fiber extending through the region of interest, wherein the optical fiber within the region of interest is within a strain insulating housing (paragraph 54; Figure 16, 511; “the mismatch between two gratings, which produce different central wavelength shifts of these gratings” (emphasis added) paragraph 41) and (ii) determining the temperature offset from the signal (paragraphs 4, 43 and 54).
Regarding claim 8, Spirin teaches a system for determining temperature offset in a region of interest comprising:(a) an optical fiber for extending through the region of interest (Figure 16), the optical fiber comprising a strain insulating housing (Figure 16, 511; paragraph 54 “the mounting 511…is designed to decouple strain so that temperature is the primary mechanism for wavelength shifts”) and one or more than one pair of fiber Bragg gratings (FBGs) with a fiber segment between the pair of FBGs (Figure 16, 507 and 509; ; Figure 4, 107 is the fiber length between FBGs; Figure 16, 507 and 509 have a length of fiber between them); (b) an interrogator comprising a laser source and a photodetector (Figure 1, Light source 3 and detector 11), wherein the interrogator is configured to perform optical fiber interferometry by shining laser light along the optical fiber and detecting light reflected by the FBGs (Figure 1); and (c) a mismatch between two gratings, which produce different central wavelength shifts of these gratings” (emphasis added) paragraph 41); and (ii) determining the temperature offset from the signal (paragraphs 4, 43 and 54).
Regarding claims 2 and 9, Spirin teaches wherein the optical fiber extending through the region of interest comprises at least three FBGs (Figure 1, groups 15 17 and 19), the fiber segment between any adjacent two of the FBGs comprises one sensing zone (paragraph 26), and wherein measuring the signal comprises measuring a different signal from each of the sensing zones (paragraph 26 “the analyzer 13 calculated the energies of the interference pattern for each double Bragg grating element separately”), and determining the temperature offset from the signal comprises determining the temperature offset from an average of the different signals (paragraph 37).
Regarding claims 3 and 10, Spirin teaches wherein the optical fiber extending through the region of interest comprises at least three FBGs (Figure 1, groups 15 17 and 19), the fiber segment between any adjacent two of the FBGs comprises one sensing zone (paragraph 26), and wherein measuring the signal comprises measuring a different signal from each of the sensing zones (paragraph 26 “the analyzer 13 calculated the energies of the interference pattern for each double Bragg grating element separately”), and determining the temperature offset from the signal comprises .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spirin as applied to claims 1 and 8 above, and further in view of Froggatt et al. US Pub No. 2016/0123715.
Regarding claims 4 and 11, Spirin is silent with respect to further comprising: measuring a baseline temperature in the region of interest using non-interferometric temperature sensing; and determining the temperature in the region of interest from the measured baseline temperature and the determined temperature offset.
Froggatt teaches measuring a baseline temperature data (paragraphs 3 and 61).
It would have been obvious to a person having ordinary skill in the art at the time of filing to apply the teaching of Froggatt to Spirin to have measuring a baseline temperature in the region of interest using non-interferometric temperature sensing; and determining the temperature in the region of interest from the measured baseline temperature and the determined temperature offset for the purposes of increasing the accuracy of measurements by calibrating the sensor at specific temperatures.
Regarding claims 5 and 12, Spirin teaches wherein the optical fiber extending through the region of interest comprises at least three FBGs (Figure 1, groups 15 17 and 19), the fiber segment between any adjacent two of the FBGs comprises one sensing zone (paragraph 26), and wherein measuring the signal comprises measuring a different signal from each of the sensing zones (paragraph 26 “the analyzer 13 calculated the energies of the interference pattern for each double Bragg grating element separately”), and determining the temperature offset from the signal comprises determining a different temperature offset for each of the sensing zones based on the different signals (paragraph 36).
Spirin is silent with respect to measuring a plurality of different baseline temperatures each of which corresponds to a different one of the sensing zones; and determining a different temperature for each of the sensing zones based on the different baseline temperature and the different temperature offset for each of the different sensing zones.
Froggatt teaches measuring a baseline temperature data (paragraphs 3 and 61).
It would have been obvious to a person having ordinary skill in the art at the time of filing to apply the teaching of Froggatt to Spirin to have measuring a plurality of different baseline temperatures each of which corresponds to a different one of the sensing zones; and determining a different temperature for each of the sensing zones based on the different baseline temperature and the different temperature offset for each of the different sensing zones for the purposes of increasing the accuracy of measurements by calibrating the sensor at specific temperatures.
Regarding claims 6, 7, 13 and 14, Spirin and Froggatt are silent with respect to  wherein the non-interferometric temperature sensing comprises distributed temperature sensing or a thermocouple.
The examiner takes official notice it is well known to determine a baseline or calibrated temperature using distributed temperature sensing or a thermocouple.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a distributed temperature sensing or thermocouple for measuring the baseline temperature for the purposes of increasing the accuracy of measurements by accurately calibrating the temperature measurements of the device increasing reliability. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/Primary Examiner, Art Unit 2877